DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. PGPub 2021/0351258) in view of Sun (U.S. PGPub 2020/0075680) and Lee (U.S. PGPub 2017/0214003).
Regarding claim 1, Yuan teaches a display panel (Fig. 9) comprising an image capturing area and a non-image capturing area surrounding the image capturing area (132, 134, [0105]), wherein the display panel comprises a substrate and a thin film transistor layer disposed on the substrate (Fig. 2, 220, 240, [0057]), the thin film transistor layer comprising a plurality of first thin film transistor units disposed in the image capturing area and a plurality of second thin film transistor units disposed within the non-image capturing area, a density of the first thin film transistor units is less than a density of second thin film transistor units ([0106]).
Lee does not explicitly teach wherein the display panel comprises a flexible layer disposed on the substrate, wherein a portion of the flexible layer corresponding to the image capture area is transparent, and wherein the thin film transistor layer is disposed on the flexible layer. 
Lee teaches a display panel ([0008]) comprising an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4, CP, peripheral region, [0087]), the display panel comprising a substrate and a flexible layer disposed on the substrate, wherein a portion of the flexible layer corresponding to the image capturing area is transparent ([0062], substrate 110 may be glass with a transparent polyimide layer); a thin film transistor layer disposed on the flexible layer (Figs. 4-5), wherein the thin film transistor layer comprises thin film transistors disposed within the image capturing area and the non-image capturing area (Figs. 4-5, 250). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee with Yuan such that the display panel comprises a flexible layer disposed on the 
Yuan does not explicitly teach wherein the first and second thin film transistor units are evenly disposed and wherein a density ratio of the first thin film transistor unit to the second thin film transistor unit is between 1:2 and 1:30. 
Yuan teaches where each TFT is positioned with and corresponds one-to-one with each pixel ([0057]) but is silent on the distribution of the pixel and TFT in the display.
Sun teaches a display panel (Fig. 2) comprising an image capturing area and a non-image capturing area ([0050], 1, 2), wherein the image capturing area and non-image capturing area comprise evenly disposed pixel units, wherein a density ratio of the pixels in the image capturing area to the non-image capturing area is between 1:2 and 1:16 ([0048]-[0050], Fig. 1, Fig. 6). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sun with Yuan and Lee such that the first and second thin film transistor units are evenly disposed and wherein a density ratio of the first thin film transistor unit to the second thin film transistor unit is between 1:2 and 1:30 for the purpose of increasing light transmittance of the image capturing area (Yuan, [0105]; Sun, [0048]).
Regarding claim 2, Lee teaches wherein material of the flexible layer comprises polyimide and the portion of the flexible layer corresponding to the image capturing area is made of a transparent polyimide material ([0062], Figs. 4-5). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Lee with Yuan and Sun for the reasons set forth in the rejection of claim 1.
Regarding claim 6, Yuan teaches a method of preparing a display panel (Fig. 9) comprising an image capturing area and a non-image capturing area surrounding the image capturing area (132, 134, 
Lee does not explicitly teach wherein the method of preparing the display panel comprises providing a substrate, forming a flexible layer disposed on the substrate, wherein a portion of the flexible layer corresponding to the image capture area is deposited with transparent flexible material, and forming the thin film transistor layer on the flexible layer. 
Lee teaches a method of forming a display panel ([0008], [0038]), the display panel comprising an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4, CP, peripheral region, [0087]), the method comprising: providing a substrate and forming a flexible layer on the substrate, wherein a portion of the flexible layer corresponding to the image capturing area is deposited with transparent flexible material (Fig. 9, [0091], 510; [0062], substrate 110 may be glass with transparent polyimide disposed on the substrate); forming a thin film transistor layer on the flexible layer (Fig. 9, [0093]-[0097]), wherein the thin film transistor layer comprises a plurality of thin film transistor units disposed within the image capturing area and the non-image capturing area (Figs. 4-5, 250). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee with Yuan such that the method of preparing the display panel comprises providing a substrate, forming a flexible layer disposed on the substrate, wherein a portion of the flexible layer corresponding to the image capture area is deposited with transparent flexible material, and forming the thin film transistor layer on the flexible layer for the purpose of forming the structure on a thin, flexible transparent substrate (Lee, [0062]).

Yuan teaches where each TFT is positioned with and corresponds one-to-one with each pixel ([0057]) but is silent on the distribution of the pixel and TFT in the display.
Sun teaches a display panel (Fig. 2) comprising an image capturing area and a non-image capturing area ([0050], 1, 2), wherein the image capturing area and non-image capturing area comprise evenly disposed pixel units, wherein a density ratio of the pixels in the image capturing area to the non-image capturing area is between 1:2 and 1:16 ([0048]-[0050], Fig. 1, Fig. 6). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sun with Yuan and Lee such that the first and second thin film transistor units are evenly disposed and wherein a density ratio of the first thin film transistor unit to the second thin film transistor unit is between 1:2 and 1:30 for the purpose of increasing light transmittance of the image capturing area (Yuan, [0105]; Sun, [0048]).
Regarding claim 7, Lee teaches wherein material of the flexible layer comprises polyimide and the portion of the flexible layer corresponding to the image capturing area is made of a transparent polyimide material ([0062], Figs. 4-5). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Lee with Yuan and Sun for the reasons set forth in the rejection of claim 6.
Regarding claim 10, the combination of Yuan, Lee, and Sun teaches a display device comprising the display panel of claim 1 (Yuan, Fig. 9, [0005]; Sun, [0047]). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Yuan, Lee, and Sun for the reasons set forth in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. PGPub 2021/0351258) in view of Sun (U.S. PGPub 2020/0075680) and Lee (U.S. PGPub 2017/0214003) and further in view of Chen (U.S. PGPub 2013/0021289).
Regarding claim 4, the combination of Yuan, Lee, and Sun teaches an organic light emitting layer disposed on the thin film transistor layer (Yuan, [0105]; Lee, 330, [0059], [0005]; Sun, [0058]) and an encapsulation layer disposed on the organic light-emitting layer (Sun, Fig. 3, 83) but does not explicitly teach a touch layer disposed on the encapsulation layer and an optical film structure layer disposed on the touch layer.
Chen teaches a display panel ([0009]) comprising a substrate (80, Fig. 16, [0075]), an organic light-emitting layer (82, [0075]), an encapsulation layer disposed on the organic light-emitting layer (84, [0075]), a touch layer disposed on the encapsulation layer (44, [0074]), and an optical film structure layer disposed on the touch layer (92, 94, 18, [0077]-[0078]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen with Yuan, Lee, and Sun such that the device comprises a touch layer disposed on the encapsulation layer and an optical film structure layer disposed on the touch layer for the purpose of providing a touch screen and a polarizer for a display panel (Chen, [0077]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. PGPub 2021/0351258) in view of Sun (U.S. PGPub 2020/0075680) and Lee (U.S. PGPub 2017/0214003). and further in view of Chen (U.S. PGPub 2013/0021289) and Huang (U.S. PGPub 2020/0328373).
Regarding claim 5, the combination of Yuan, Lee, Sun, and Chen teaches wherein the optical film structure layer comprises a polarizer layer disposed on the touch layer, an optical adhesive disposed on a side of the polarizer layer away from the touch layer, and a protective layer disposed on a side of the optical adhesive away from the polarizer layer (Chen, 92, 94, 18, [0077]-[0078]) but does not 
Huang teaches wherein a polarizer layer on a display panel has a light transmission hole corresponding to the image capturing area (Fig. 7, 16, 18, [0052], [0056], [0059]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang with Yuan, Lee, Sun, and Chen such that the polarizer layer has a light transmission hole corresponding to the image capturing area for the purpose of improving the effect of the image capture (Huang, [0064]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. PGPub 2021/0351258) in view of Sun (U.S. PGPub 2020/0075680) and Lee (U.S. PGPub 2017/0214003) and further in view of Huang (U.S. PGPub 2020/0328373).
Regarding claim 8, the combination of Yuan, Lee, and Sun teaches an encapsulation layer disposed on the thin film transistor layer (Sun, Fig. 3, 83) but does not explicitly teach forming a touch layer on the encapsulation layer and forming an optical film structure on the touch layer.
Huang teaches a display panel comprising an encapsulation layer disposed on the pixel structural layer ([0039], which comprises the pixel circuit ([0041]); forming a touch layer on the encapsulation layer (Fig. 7, 15, [0049]); and forming an optical film structure on the touch layer (Fig. 7, 16, 17, [0049]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang with Yuan, Lee, and Sun such that the method comprises forming a touch layer on the encapsulation layer and forming an optical film structure on the touch layer for the purpose of providing a touch screen and a polarizer for a display panel ([0009]).
Regarding claim 9, the combination of Yuan, Lee, Sun, and Huang teaches wherein the optical film structure comprises a polarizer layer, and a light transmission hole is provided in the polarizer corresponding to the image capturing area (Huang, Fig. 7, 16, 18, [0052], [0056], [0059]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine Huang with Yuan, Lee, and Sun such that the polarizer layer has a light transmission hole corresponding to the image capturing area for the purpose of improving the effect of the image capture (Huang, [0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALIA SABUR/Primary Examiner, Art Unit 2812